Exhibit 10.5
ASSIGNMENT OF MANAGEMENT AGREEMENT
          THIS ASSIGNMENT OF MANAGEMENT AGREEMENT (“Assignment”) is made and
entered into as of this 22nd day of December, 2010, by SIR Park Place, LLC, an
Iowa limited liability company, with offices at 18100 Von Karman Avenue,
Suite 500, Irvine, California (“Borrower”) (“Borrower”), in favor of Ames
Community Bank, with offices at 925 Gateway Drive, Grimes, Iowa 50111
(“Lender”).
W I T N E S S E T H:
          WHEREAS, Borrower and Steadfast Management Company, Inc., a California
corporation (the “Manager”) are parties to that certain Property Management
Agreement (“Management Agreement”) dated as of December 22, 2010; and
          WHEREAS, Borrower has executed and delivered to Lender a certain
Promissory Note dated of even date herewith (the “Note”), payable to the order
of Lender in the amount of $5,000,000.00, which Note evidences a loan made by
Lender to Borrower (the “Loan”); and
          WHEREAS, the Loan is secured in part by a Mortgage, Assignment of
Leases and Rents, Security Agreement, and Fixture Financing Statement (the
“Mortgage”). The Mortgage encumbers all right, title and interest in and to the
certain tracts of property legally described therein (the “Mortgaged Property”);
and
          WHEREAS, as additional security for the Loan, Lender has required an
assignment of the interest of Borrower in, to and under the Management
Agreement; and
          WHEREAS, Borrower is willing to assign its rights, privileges, powers
and interests in, to and under the Management Agreement to Lender upon the
conditions herein imposed; and
          WHEREAS, Manager is willing to consent to this Assignment and to
attorn to Lender upon a default by Borrower under the documents evidencing and
securing the Loan, and perform its obligations under the Management Agreement
for Lender, or its successors in interest, or to permit Lender to terminate the
Management Agreement without liability.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower agrees as follows:
     1. Borrower hereby transfers, assigns and sets over to Lender, its
successors and assigns, all right, title and interest of Borrower in and to the
Management Agreement. Manager hereby consents to the foregoing assignment. The
foregoing assignment is being made by Borrower to Lender as collateral security
for the full payment and performance by Borrower of all of its obligations under
the loan documents evidencing and securing the Loan. However, until the
occurrence of an Event of Default (as such term is defined in the loan documents

1



--------------------------------------------------------------------------------



 



evidencing and securing the Loan) Borrower may exercise all rights as owner of
the Mortgaged Property under the Management Agreement, except as otherwise
provided in this Assignment. The foregoing assignment shall remain in effect as
long as the Loan, or any part thereof, remains unpaid, but shall automatically
terminate upon the release of the Mortgage as a lien on the Mortgaged Property.
     2. Borrower and Manager represent and warrant to Lender that (i) the
Management Agreement is unmodified and is in full force and effect, (ii) the
Management Agreement is a valid and binding agreement enforceable against the
parties in accordance with its terms, and (iii) neither party is in default in
performing any of its obligations under the Management Agreement.
     3. Borrower hereby covenants with Lender that during the term of this
Assignment: (a) Borrower shall not transfer the responsibility for management of
the Mortgaged Property from Manager to any other person or entity without the
prior written consent of Lender, which shall not be unreasonably withheld;
(b) Borrower shall not terminate or amend any of the terms or provisions of the
Management Agreement without the prior written consent of Lender, which shall
not be unreasonably withheld; and (c) Borrower shall give Lender written notice
of any notice or information that Borrower receives which indicates that Manager
is terminating the Management Agreement or that Manager is otherwise
discontinuing its management of the Mortgaged Property.
     4. Upon receipt by Manager of written notice from Lender that an Event of
Default (as that term is defined in the loan documents evidencing and securing
the Loan) has occurred and is continuing, Lender shall have the right to
exercise all rights as owner of the Mortgaged Property under the Management
Agreement.
     5. After the occurrence of an Event of Default, Lender (or its nominee)
shall have the right any time thereafter to terminate the Management Agreement,
without cause and without liability, by giving written notice to Manager of its
election to do so. Lender’s notice shall specify the date of termination, which
shall not be less than 30 days after the date of such notice.
     6. On the effective date of termination of the Management Agreement,
Manager shall turn over to Lender all books and records relating to the
Mortgaged Property (copies of which may be retained by Manager, at Manager’s
expense), together with such authorizations and letters of direction addressed
to tenants, suppliers, employees, banks and other parties as Lender may
reasonably require. Manager shall cooperate with Lender in the transfer of
management responsibilities to Lender or its designee. A final accounting of
unpaid fees (if any) due to Manager under the Management Agreement shall be made
within 60 days after the effective date of termination, but Lender shall not
have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession.
     7. Manager’s address for notice is 18100 Von Karman Avenue, Suite 500,
Irvine, California. All notices to be given by Lender to Manager shall be given
in the same manner as notices to Borrower pursuant to the notice provisions
contained in the Mortgage.

2



--------------------------------------------------------------------------------



 



     8. This Assignment may be executed in any number of counterparts, each of
which shall be considered an original for all purposes; provided, however, that
all such counterparts shall constitute one and the same instrument.
     IN WITNESS WHEREOF, Borrower, Lender and Manager have executed this
Assignment as of the day and year first above written.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

3



--------------------------------------------------------------------------------



 



          EXECUTED as of the date first above written.

            BORROWER:

SIR Park Place, LLC, an Iowa limited liability company

by: Steadfast Income Advisor, LLC, its Manager
      By:   /s/  James Kasim       Name:   James Kasim        Title:   Chief
Financial Officer     

           
STATE OF                         
  )      
 
  )     SS.
COUNTY OF                     
  )      

     This instrument was acknowledged before me on this ___ day of December,
2010 by                                          as
                                         of Steadfast Income Advisor, LLC, the
Manager of SIR Park Place, LLC.
[See Attached Certificate]                

Notary Public in and for the State of ______

4



--------------------------------------------------------------------------------



 



            LENDER:

Ames Community Bank
      By:   /s/  Jeff Harder       Name:   Jeff Harder        Title:   Vice
President     

             
STATE OF IOWA
    )      
 
    )     SS.
COUNTY OF POLK
    )      

     This instrument was acknowledged before me on this 20th day of December,
2010 by Jeff Harder as Vice President of Ames Community Bank.
/s/  Teri Ruroden                                

Notary Public in and for the State of Iowa               

5



--------------------------------------------------------------------------------



 



            MANAGER:

Steadfast Management Company, Inc., a California corporation
      By:   ./s/  Rodney F. Emery       Name:   Rodney F. Emery        Title:  
Chief Executive Officer     

             
STATE OF IOWA
    )      
 
    )     SS.
COUNTY OF                     
    )      

     This instrument was acknowledged before me on this ___ day of December,
2010 by ____________ as ____________ of ____________.
[See Attached Certificate]                

Notary Public in and for the State of Iowa               

6